NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-3262
                                     _____________

                        DOROTHY M. STEWART, on behalf of
                         herself and all others similarly situated,
                                                          Appellant

                                             v.

                     POSTMASTER GENERAL UNITED STATES

                                     ______________

                      On Appeal from United States District Court
                               for the District of New Jersey
                            (District Court No. 3-17-cv-00167)
                     District Judge: Honorable Brian R. Martinotti
                                      ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     July 8, 2019
                                  ______________

                Before: McKEE, ROTH, and RENDELL, Circuit Judges.

                             (Opinion filed: January 29, 2020)

                               _______________________

                                      OPINION
                               _______________________





 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

          Dorothy Stewart appeals the district court’s granting of Megan J. Brennan’s

motion to dismiss. As the district court explains, by signing the Claim Form and Release

in the Pittman class action on June 14, 2014, Stewart released “any right … to appeal the

[s]ettlement [a]greement to the EEOC, any right … to file a civil action in a federal court

related to the claims in this case, and any other right [she] might have to seek relief for a

claim included within the Pittman class action.”1

           The district court’s well-reasoned opinion more than adequately addresses this

and Stewart’s related claims, and we will therefore affirm substantially for the reasons set

forth in that opinion.




1
Stew. v. Brennan, 2018 WL 1377310

                                               2